In a proceeding for permission to petitioner to prosecute as a poor person an action for divorce (CPLR 1101, 1102) and for related relief, including assignment of counsel, petitioner appeals from an order of the Supreme Court, County of Nassau, entered May 15, 1969, which denied the application. Order reversed, on the law and the facts, without costs, and application granted; John C. Schaeffer, Jr. (of Legal Aid Society of Nassau County, Civil Division), having consented to act as petitioner’s attorney in such divorce action without compensation, except as to statutory costs, is herewith assigned as her attorney in such action. In our opinion, petitioner’s allegation that she is the recipient of public assistance and has no available property to draw upon establishes prima facie that she is unable to pay the costs, fees and expenses necessary to prosecute her contemplated action. In the absence of proof controverting these allegations, she is entitled to poor person relief. Beldock, P. J., Brennan, Munder, Martuseello and Kleinfeld, JJ., concur.